Citation Nr: 1215908	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  05-18 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder to include depression.  

2.  Entitlement to service connection for a liver disease to include hepatitis B.


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel






INTRODUCTION

The Appellant had active service from May 14, 1986, to June 25, 1986, in the Navy Reserve. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2004 of a Department of Veterans Affairs (VA) Regional Office (RO). 

In August 2006, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is in the file. 

In a decision in February 2007, the Board determined that new and material evidence had been presented to reopen the claims of service connection for a psychiatric disorder to include depression and for liver disease, and then denied each of the claims on the merits.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision, dated in November 2008, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with the Court's decision. 

In April 2009 and August 2010, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  








REMAND

The record suggests that the Appellant was on active duty for training with the Navy Reserve in 1986.  As the record raises the question of the Appellant's status as a Veteran, further development under the duty to assist is needed. 

On the claims of service connection, the Board previously remanded the case twice in part to obtain a medical opinion regarding the onset or aggravation of liver disease including hepatitis B during service.  

The Appellant underwent VA examinations in September 2009 and in February 2012.  On the VA examination in September 2009, the VA examiner stated that it would be speculative to offer an opinion on whether the flu-like symptoms in service were due to hepatitis B or to pre-existing hepatitis B.  It is not clear from the VA examiner's statement whether an opinion simply cannot be determined because of the state of current medical knowledge or that the etiological question cannot be determined from a multitude of potential factors.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (addressing inconclusive medical opinions). 

On VA examination in February 2012, there was an internal inconsistency in applying the standard of proof regarding whether or not hepatitis B pre-existed service.

As the VA medical opinions are inadequate to decide the applicable theories of service connection, a remand is necessary to ensure compliance with the Board's directive. 

Accordingly, the case is REMANDED for the following action:

1.  Request the Appellant's service personnel records, including a copy of the DD Form 214. 



If the records do not exist or further attempts to obtain the records would be futile, notify the Appellant in accordance with 38 C.F.R. § 3.159(e).

2.  Arrange to have the Appellant's s file reviewed by a VA physician, who has not previously rendered an opinion in the case, to address the following questions:

Considering accepted medical principles, pertaining to the history, manifestations, clinical course, and character of hepatitis B: 

a).  Whether on May 30, 1986, the 17th day of active service, symptoms of about a week's duration of a sore throat, runny nose, difficulty breathing, fever (98.3), headache, greenish-yellow productive cough with some bright colored blood, and a skipped heart beat with strenuous exercise (about 6 to 7 years duration), which were initially assessed as an upper respiratory infection (except for nasal congestion and drainage, there were no abnormal findings, cardiac rhythm was normal), were obvious signs of hepatitis B? 

In formulating the opinion the VA examiner is asked to consider the following facts:

The service treatment records show that on follow-up on June 4, 1986, urinalysis appeared normal, there was some right-sided abdominal tenderness and the assessment was viral syndrome.  On June 6, 1986, the Appellant's condition had improved.  


On June 10, 1986, the Appellant complained of back pain for two days when bending over and the assessment was myalgia.  On June 13, the Appellant complained of vomiting for two days and the assessment was probable gastritis. 

After service, private medical records and records of the Social Security Administration show that in July and in August 1988 there was a diagnosis of a history of hepatitis B two years previously and that the hepatitis B surface antigen was positive. 

i).  If it is obvious that the symptoms, beginning on May 30, 1986, were a manifestation of hepatitis B, is it also obvious that the hepatitis B infection pre-existed service, considering the incubation period for hepatitis B?

ii).  If it is obvious that hepatitis B pre-existed service, is it also obvious that hepatitis B did not permanently increase in severity beyond the natural progression during service, that is, an irreversible worsening of hepatitis B beyond the natural clinical course and character of the condition as contrasted to a temporary worsening of symptoms, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of the pre-existing hepatitis B? 




(b).  If the Appellant did not have obviously pre-existing hepatitis B, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), or an opinion is not possible without resort to speculation, that the current hepatitis B is related to the  symptoms documented in service from May 30, 1986 to June 13, 1986, considering accepted medical principles pertaining to the history, manifestation, clinical course, and character of hepatitis B? 

If, after a review of the record, an opinion on causation is not possible without resort to speculation, please clarify whether causation cannot be determined because there are several potential causes, when the in-service findings are not more likely than any other to cause hepatitis B and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge, that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and, if necessary, after a review of the medical literature. 

The Appellant's file must be made available to the VA examiner for review.  





3.  After the above development requested has been completed, adjudicate the claim of service connection for liver disease to include hepatitis B.  If the benefit sought is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board. 

4.  If service connection for liver disease, including hepatitis B, is granted, then determine if a medical examination or medical opinion is needed to decide the claim of service connection for a psychiatric disorder to include depression on a secondary basis. 

After the claim of service connection for a psychiatric disorder is fully developed, adjudicate the claim including on a secondary basis.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case on this issue and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


